Citation Nr: 0101670	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  94-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to service-connected postoperative residuals of a 
medial meniscectomy of the right knee, with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.

By its decision of April 5, 1999, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for a low back disorder, secondary to service-
connected postoperative residuals of a medial meniscectomy of 
the right knee, with degenerative joint disease.  An appeal 
followed to the United States Court of Appeals for Veterans 
Claims (Court), and the Court by its memorandum decision of 
May 2000 found that the Board had failed to fulfill its 
statutorily imposed duty-to-assist obligation, nor had the 
Board furnished an adequate statement of the reasons and 
bases for its denial of the veteran's claim for secondary 
service connection for a low back disorder.  As such, the 
Board's decision of April 1999 was vacated and the matter was 
remanded to the Board for actions consistent with the Court's 
decision.

Upon return of the case to the Board, the veteran was 
contacted in writing in August 2000 for the purpose of 
advising him of his right to submit additional evidence and 
argument in support of the benefit sought on appeal.  
Submitted thereafter by the veteran's representative was an 
appellate brief, dated in November 2000, to which there was 
attached June 2000 correspondence from the veteran and 
accompanying Department of Veterans Affairs (VA) treatment 
records compiled from 1983 to 1997.  Therein, the veteran 
waived initial consideration by the VA Regional Office (RO) 
in Baltimore, Maryland, of the aforementioned VA records and 
his representative noted that the veteran had assured him 
that the noted records were the ones to which he had alluded 
in prior hearing testimony and that there were no other 
records to be considered in this particular case.


REMAND

In its May 2000 opinion, the Court offered the following as 
to the Board's failure to meet its duty-to-assist obligation 
to the veteran:

The appellant testified at two separate hearings 
that he was treated at VA medical centers and 
that the doctors had stated that his back 
condition was caused by his right knee condition.  
If true, this evidence would be necessary for a 
full and fair adjudication of the claim.  It does 
not appear from the record that VA ever sought to 
obtain these medical records.  

While the veteran avers that he has gathered all of the VA 
medical records to which he had referred in prior hearing 
testimony and that no other records are missing, it is 
apparent that the records supplied by the veteran in no way 
describe the relationship, if any, between his claimed low 
back disorder and service-connected disability of his right 
knee.  It is noted that the Court found that it was the 
veteran's testimony that more than one VA doctor had 
determined that a causal relationship existed between the 
entities at issue, and the VA's duty-to-assist obligation 
cannot be satisfied without good-faith attempts to contact 
the physicians in question for their input, in the absence of 
any modification of the veteran's earlier testimony or an 
express stipulation, to the effect that the VA has satisfied 
it duty-to-assist obligation in this matter.  

While the Board commends the veteran for his initiative in 
obtaining copies of his VA treatment records compiled at the 
Medical Center in Washington, DC, the scope of the VA's 
obligation to assist the veteran in the development of the 
evidence pertinent to the issue presented extends beyond 
obtaining such records, if otherwise complete and 
representative of the only VA treatment received by him.  [It 
is noted that entries in 1972 indicate that the veteran was 
receiving VA treatment at VA Medical Center in Washington, 
DC, but available records date only to 1983.]  Further 
retrieval of medical records from all treating VA and non-VA 
medical professionals and institutions is found to be in 
order, particularly those involving the veteran's right knee 
surgery in April 1995 which are absent.  As well, there 
remains a need for further medical input as to the 
relationship between the veteran's right knee and low back 
disorders.  In this regard, it is evident that the examiner 
who performed the most recent VA medical examination in May 
1995 failed to offer an opinion as to a causal relationship 
between disabilities of the low back and right knee and noted 
that records of diagnostic tests, such as magnetic resonance 
imaging (MRI) studies and X-rays were unavailable.  Such 
examiner recommended that those studies dating to 1991 be 
obtained for review, but that was not thereafter 
accomplished.  Additionally, the opinions from a VA physician 
in March 1996 from the VA Regional Office and Insurance 
Center in Philadelphia, Pennsylvania, and an independent 
medical expert in September 1998 are not sufficiently 
detailed, responsive, and/or internally consistent, such that 
securing further medical input is deemed to be advisable.

In terms of the VA's duty-to-assist obligation, it is noted 
that there has been a significant change in the law during 
the pendency of this appeal.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
may not have been effected.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran-
appellant if the Board were to proceed to issue a merits-
based decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  

Lastly, as further medical examinations are deemed to be in 
order, the veteran is hereby advised of the importance of 
appearing for such evaluations.  In that vein, the veteran's 
attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

In order to comply fully with the VA's duty-to-assist 
obligation, as set forth by the Veterans Claims Assistance 
Act of 2000, further assistance to the veteran is deemed to 
be necessary.  Accordingly, this matter is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran in 
writing through his representative for 
the purpose of advising him of his right 
to submit any additional argument and/or 
evidence in support of his claim of 
entitlement to service connection for a 
low back disorder, secondary to service-
connected postoperative residuals of a 
medial meniscectomy of the right knee, 
with degenerative joint disease.  Such 
evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from medical personnel; 
"buddy" certificates or affidavits from 
fellow servicemen or others; employment 
or retirement physical examinations; 
medical evidence from hospitals, clinics 
and private physicians by which or by 
whom the veteran may have been treated; 
letters; photographs; pharmacy 
prescription records; or insurance 
examinations.  Such evidence should be 
relevant to the question of the existence 
of a direct, casual relationship between 
the claimed low back disorder and 
service-connected disability of the right 
knee.

2.  The veteran should also be contacted 
through his representative for the 
specific purpose of requesting that he 
provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals and facilities evaluating 
and/or treating him for his low back 
disorder since its onset, and his 
service-connected right knee disability 
since his discharge from service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  In addition, the 
veteran should be asked to name the VA 
physicians whom he believes have noted a 
leg length discrepancy and/or the 
existence of a direct, causal 
relationship between his low back and 
right knee disorders.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of a complete set of records from 
each treating VA and non-VA medical 
professional and facility referenced by 
the veteran in connection with the 
aforementioned request, including but not 
limited to all records relating to the 
veteran's right knee surgery in April 
1995, records of MRIs and X-rays of the 
low back from 1991 to the present, and 
inpatient and outpatient treatment 
received at the VA Medical Center in 
Washington, DC, and any other VA medical 
facility from the time of his discharge 
from service to the present.  All VA 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

Direct contact must also be made by the 
RO with those VA physicians referenced by 
the veteran as having stated that there 
is present a leg length discrepancy 
and/or that service-connected right knee 
disability is a direct cause of his low 
back disorder.  In this regard, the RO 
should undertake efforts to locate such 
individuals, whether or not they continue 
to work within the VA's health care 
system so that a statement may be 
obtained from such persons as to the 
existence of a leg length discrepancy 
and/or a casual relationship between low 
back and right knee disorders.  The 
efforts of the RO to locate such persons 
and obtain their statements must be fully 
documented.

3.  The RO should thereafter arrange for 
the veteran to be afforded a VA 
orthopedic examination for the purposes 
of determining the correct diagnosis(es) 
of each existing low back disability and 
the relationship of each such disability 
to the veteran's service-connected right 
knee disability.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
diagnostic studies or reviews deemed 
warranted by the examiner must also be 
accomplished, particularly that involving 
records of MRIs and X-rays of the lower 
spine dating to 1991.   

As part of the examination of the 
veteran, it is asked that the examiner 
respond to each of the following, 
providing a full supporting rationale 
where appropriate:

a.  What is the correct 
diagnosis(es) of the veteran's 
low back disability(ies)?

b.  Is it at least as likely as 
not that each diagnosed low 
back disability is due to or 
proximately the result of or is 
being aggravated by the 
service-connected right knee 
disability?  Use by each 
examiner of the italicized 
language in formulating a 
response is requested.  If the 
low back disability is being 
aggravated by the right knee 
disability, the degree of 
aggravation should be 
quantified to the extent 
feasible.

c.  If the physician agrees or 
disagrees with any opinion of 
record contrary to his/hers, it 
would be helpful to the Board 
if the reasons and bases for 
any such agreement or 
disagreement be discussed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000) and 01-02 (January 9, 2001, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Lastly, the RO must readjudicate the 
merits of the veteran's claim of 
entitlement to service connection for a 
low back disorder, secondary to service-
connected postoperative residuals of a 
medial meniscectomy of the right knee, 
with degenerative joint disease, based on 
all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000, 
and, as appropriate, 38 C.F.R. § 3.655.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  This SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including, as 
appropriate, citation to 38 C.F.R. 
§ 3.655.  A reasonable period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


